DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.

Claims 1-2, 4-9, 11-16, 18-22 are pending.  Claims 1, 4, 8, 11, 15, 18 have been amended. Claims 3, 10, and 17 have been cancelled. 

Response to Arguments

Applicant’s arguments filed 02/05/2021 have been fully considered but they are not persuasive.
35 USC § 112  is withdrawn and the objection to the specification is withdrawn.  However, a new rejection under 35 USC § 112 is outlined below.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.
Applicant asserts that the graphical element of the applied prior art of Brown does not read on the claimed feature of rendering a plurality of focus dots.  The Examiner respectfully disagrees.  Brown clearly teaches that the graphical element may be a cluster of flickering pixels which is equivalent to a plurality of focus dots.  Also, as taught in Fig. 1A, the graphical element is rendered in a series following the path 130a, the series of rendered graphical elements also equivalent to a plurality of focus dots.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 8 and 15 as amended now require some rendering features of at least some of the plurality of focus dots vary are rendered with varying appearances at different positions along the trajectory.  The Examiner cannot find support for this newly added claim limitation in the as filed specification and as such is deemed to be new matter.  At most, the as filed specification teaches that the focus dots may have different parameters (size, color, shape, pattern) but not that the dots will vary (i.e. change) while moving along a trajectory.  Therefore, the aforementioned claim limitation will be interpreted a requiring that the focus dots may have different parameters.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-2, 4-9, 11-16, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Pub. 20170344840 A1) and further in view of Geiss et al. (US Pub. 20150084864 A1).

	Regarding claim 1 (currently amended), Brown discloses a method, implemented on a machine having at least one processor, storage, and a communication platform for authenticating a user, comprising: 
initiating an authentication session to authenticate, via iris, a person claiming to be an authorized user (para. 18- When the user 105a is beginning to use the ATM 125a, the user 105a approaches the ATM 125a and may scan a bank card and enter a PIN. The user 105a selects an action on the display screen 115a such as withdraw cash from the checking account. The ATM 125a verifies the transaction and dispenses the cash. In some implementations, during the verification process, the ATM 125a may display a moving graphical item 110a on the screen 115a as a test to determine whether the person in front of the ATM 125a is a live person or instead a photo of a person or a video.); 
determining a trajectory with respect to a display visible to the person (para. 20- the graphical item 110a moves along the path 130a, the user's eye 135a follows the graphical item 110a as represented by line of sight 140a. While the graphical item 110a is moving along the path 115a, the ATM 125a uses the sensor 120a to track the movement of the user's eye 135a through the line of sight 145a); 
generating a plurality of focus dots with corresponding coordinates on the trajectory with respect to the display (para. 19- The graphical item 110a may be any item that catches the user's interest such as a cluster of flickering pixels or an image of a bug.; para. 41- the graphical item travels along the path and stops at points along the path); 
during a specified period of time (para. 18- during the verification process), rendering each of the plurality of focus dots at a corresponding time instance at a corresponding coordinate so that the plurality of focus dots are rendered as a time sequence to the person on the display (para. 32- a path generator 205a generates a random path. In some implementations, the path generator 205a may access a path from a path storage. The paths may represent different movement patterns along a screen. For example, one movement pattern may be a circular pattern around the screen. Another pattern may be a crisscross pattern. For a random path, path interface generator 215a may use a random number generator to create a path; para. 41- In some implementations, the graphical item travels along the path and stops at points along the path (stopping points – rendering features). The system may select the stopping points at random i.e. stopping points varying); 
capturing a plurality of pictures of the iris of the person during the period of time (para. 26- The sensor 120c captures a series of images, or a video of the user 105c while the graphical item 110c is moving along the path 145c; para. 33- While the user interface 220a displays the graphical item, the eye movement detector 225a tracks the movement of the user in front of the system 200a. The eye movement 225a may be a camera that takes images at a particular interval such as ten times per second. The eye movement detector 225a may analyze the images to determine a path of the user's eye during displaying of the graphical item); 
determining whether the person is live based on the captured plurality of pictures of the iris of the person (para. 34- eye movement detector 225a provides the eye path to the path comparer 230a. The path comparer 230a also receives the selected path from the path generator 205a. In instances where the path interface generator 215a randomly generate a path, the path interface generator 215a provides the path to the path comparer. The path comparer 230a selects a threshold from the threshold storage 235a and compares the threshold to a correlation score that represents how well the user's eye movement tracked the graphical item. If the correlation score satisfies a threshold, then the liveness decision 240a is that the user is a live person. If the correlation score does not satisfy the threshold, then the liveness decision 240a is that the user is not a live person),
Brown does not specifically teach that at least some of the plurality of focus dots are rendered with varying appearances at different positions along the trajectory.  However, this concept is known and used in the art as evidenced by Geiss (see Fig. 6, para. 62-68) and therefore, one skilled in the art would have found it obvious to utilize it in Brown as a simple alternative to achieve the desirable effect of being able to distinguish between multiple moving objects..  

Regarding claim 2, Brown discloses in the method of claim 1, wherein the trajectory is pre-planned with respect to the authorized user or is randomly generated (para. 32- a path generator 205a generates a random path. In some implementations, the path generator 205a may access a path from a path storage. The paths may represent different movement patterns along a screen. For example, one movement pattern may be a circular pattern around the screen. Another pattern may be a crisscross pattern. For a random path, path interface generator 215a may use a random number generator to create a path. The path interface generator 215a uses the path received from the path generator 205a to move a graphical item around the user interface 220a. In some implementations, the path interface generator 215a may include instructions for the user to follow the graphical item to the user interface.).

Regarding claim 4 (currently amended), Geiss discloses in the method of claim 1, wherein the one or more parameters includes at least one of: a dimension for each of the plurality of focus dots; a color for each of the plurality of focus dots; a brightness profile for each of the plurality of focus dots when being displayed; and a time associated with each of the plurality of focus dots, representing a period of time by which the focus dot is to be made visible. (Fig. 6, para. 62-68-the processor of the wearable computing system may generate the display of the plurality of moving objects such as a triangle moving through a path 602, a bird moving through a path 604, and a star moving through a path 606, for example. Different shapes and colors may be used. These three shapes are used in describing method 500 as an illustration. A unique characteristic may be associated with each of the plurality of moving objects that may distinguish each moving object from other moving objects. For example, a moving object may have a different shape or a different color that distinguishes the moving object from other moving objects. In another example, rendered paths 602, 604, and 606 may have different distinguishing colors.)

Regarding claim 5, Brown discloses in the method of claim 4, wherein the brightness profile for each of the plurality of focus dots specifies one of a static brightness profile and a dynamically changing brightness profile that allows a focus dot being displayed with a varying brightness as specified. (para. 41- In some implementations, the graphical item may provide the illumination. For example, the graphical item may be a bright spot on a dark screen.)

Regarding claim 6, Brown discloses in the method of claim 1, wherein the step of determining comprises: tracking the plurality of pictures captured to estimate gaze directions of the person during the specified period of time; determining a plurality of focus points of the person on the display based on the estimated gaze direction of the person; generating an observed trajectory based on the plurality of focus points; making a determination as to whether the person is live based on whether the observed trajectory is consistent with the generated trajectory. (para. 33-35)

Regarding claim 7, Geiss discloses in the method of claim 1,authenticating the person, if the person is live, based on a first set of features representing an iris of the (Fig. 5)

Regarding claim 22, Geiss disclosed in the method of claim 1, wherein each of the plurality of focus dots in rendered with a unique display characteristic. ((Fig. 6, para. 62-68-the processor of the wearable computing system may generate the display of the plurality of moving objects such as a triangle moving through a path 602, a bird moving through a path 604, and a star moving through a path 606, for example. Different shapes and colors may be used. These three shapes are used in describing method 500 as an illustration. A unique characteristic may be associated with each of the plurality of moving objects that may distinguish each moving object from other moving objects. For example, a moving object may have a different shape or a different color that distinguishes the moving object from other moving objects. In another example, rendered paths 602, 604, and 606 may have different distinguishing colors.)

Regarding claims 8-9, 11-14, they merely recite a computer program that when executed, performs the functional steps of method claims 1-2, 4-6, and thus, rejected for the same rationale. 

Regarding claims 15-16, 18-21, they are rejected as applied to claims 1-2, 4-6 because a corresponding system would have been necessitated to carry forth the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM A CORUM JR/Examiner, Art Unit 2433           

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433